Citation Nr: 1758596	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent disabling prior to July 8, 2016, and in excess of 70 percent disabling thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) denying an increase for PTSD in excess of 50 percent disabling and denying entitlement to TDIU. In June 2015, this matter was remanded by a different Veteran's Law Judge; it has since been reassigned to the undersigned. An interim October 2016 rating decision increased the Veteran's rating for PTSD to 70 percent disabling, effective July 8, 2016.

As mentioned in the June 2015 Board remand, the issues of entitlement to an increased initial evaluation for diabetes, entitlement to separate evaluations for peripheral neuropathy of the right and left lower extremities, and entitlement to an earlier effective date for special monthly compensation based on loss of use of a creative organ are not currently on appeal because such claims were not included in the Veteran's January 2014 substantive appeal (received in February 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.

The Veteran has indicated that he believes he is unable to secure and follow substantially gainful employment because, at least in part, of the effect his medications have on him. See, e.g., January 2014 substantive appeal. The Veteran was taking Zoloft, Trazodone, and Klonopin at the time of his October 2011 VA PTSD examination; he was taking clonazepam [Klonopin] and sertraline HCL [Zoloft] at the time of his July 2016 VA PTSD examination. The VA PTSD examiners do not discuss what impact, if any, the Veteran's medication for his treatment has on his functionality. Because unanswered medical questions remain, remand is required for an addendum opinion describing the effect of medication on the Veteran's ability to secure and follow substantially gainful employment. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Because an increased rating for PTSD requires analysis of the Veteran's occupational functionality and his TDIU claim is being remanded for an opinion from a VA PTSD examiner, the Board considers the claims inextricably intertwined, and will defer adjudication of the PTSD claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from August 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development is completed, the AOJ should return the Veteran's claims file to the July 2016 VA PTSD examiner, if available, to provide an addendum opinion. If the July 2016 VA PTSD examiner is unavailable, the claims file should be given to an examiner of adequate qualification, with examination of the Veteran only if the examiner deems it necessary. After review of the file (including this remand), the examiner should respond to the following:

The examiner MUST state the impact, if any, the Veteran's prescribed medications have had on his ability to secure and follow substantially gainful employment during the appeal period (from June 2010). Zoloft, Trazodone, and Klonopin should be discussed individually, as appropriate.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2017).

